Motion by the Industrial Commissioner for an order directing a review of and a new taxation of claimant-appellant’s bill of costs heretofore taxed in the sum of $274.09 by deleting the item of $167.89. Motion denied. Motion for an order amending the decision of this court, dated December 19, 1967 (ante, p. 738), by deleting therefrom the words “ Decision of the Unemployment Appeal Board reversed, with costs to the appellant ” and by inserting in their place the words “ decision of the Unemployment Insurance Appeal Board reversed, without costs”. Motion denied.
Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.